IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT JACKSON

                         JANUARY 2000 SESSION
                                                    FILED
                                                     February 2, 2000

STATE OF TENNESSEE,                   )           Cecil Crowson, Jr.
                                      )          Appellate Court Clerk
                                          NO. W1999-01749-CCA-R3-CD
      Appellee,                       )
                                      )   MADISON COUNTY
VS.                                   )
                                      )   HON. ROY B. MORGAN, JR.,
ROCHELLE ANDRE TRIPLETT,              )   JUDGE
                                      )
      Appellant.                      )   (Probation Revocation)


FOR THE APPELLANT:                        FOR THE APPELLEE:

CLIFFORD K. McGOWN                        PAUL G. SUMMERS
113 North Court Square, Suite 204         Attorney General and Reporter
P.O. Box 26
Waverly, TN 37185-0026                    MARK E. DAVIDSON
(On Appeal Only)                          Assistant Attorney General
                                          Cordell Hull Building, 2nd Floor
GEORGE MORTON GOOGE                       425 Fifth Avenue North
District Public Defender                  Nashville, TN 37243-0493
STEPHEN P. SPRACHER                       JAMES G. (JERRY) WOODALL
Assistant Public Defender                 District Attorney General
227 West Baltimore Street
Jackson, TN 38301-6137                    SHAUN A. BROWN
(At Trial and Of Counsel On Appeal)       Assistant District Attorney General
                                          225 Martin Luther King Drive
                                          P.O. Box 2825
                                          Jackson, TN 38302-2825




OPINION FILED:



AFFIRMED - RULE 20 ORDER



JOE G. RILEY, JUDGE
                                      ORDER



       Appellant, Rochelle Andre Triplett, pled guilty to aggravated assault, simple
assault, criminal impersonation, and possession of drug paraphernalia in March

1998. He received an effective three-year sentence and was placed on probation.
In June 1998, his probation officer filed a probation violation warrant alleging failure
to report and failure to pay fines and costs. The trial court conducted a full

revocation hearing, found appellant in violation and revoked his probation.
Appellant challenges that revocation. We AFFIRM.



       At the May 1999 revocation hearing, the state asserted two additional
grounds for revocation through the testimony of defendant’s probation officer:

violation of curfew and failure to inform of change of residence. Defendant also
testified at the hearing. He stipulated to his failure to report and pay fines, but
challenged the two additional grounds.



       Based upon the stipulations and testimony, the trial court found that the

appellant failed to report, failed to inform his probation officer of a change in

residence and failed to pay his fines and costs. The trial court rejected the state’s
contention that defendant violated his curfew. The evidence does not preponderate
against the trial court’s ruling. The trial court did not abuse its discretion by revoking

appellant’s probation. Tenn. Code Ann. § 40-35-311(d).


       The judgment of the trial court is affirmed pursuant to Rule 20, Tennessee

Court of Criminal Appeals. It appearing that the appellant is indigent, costs shall be
taxed to the state.




       So ordered. Enter:




                                                         _______________________
                                                         JOE G. RILEY, JUDGE




                                            2
CONCUR:



____________________________
JOHN EVERETT WILLIAMS, JUDGE



____________________________
ALAN E. GLENN, JUDGE




                               3